Citation Nr: 1431932	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee. 

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and A.H.

ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1999 to May 2000, from March 2001 to July 2001, from July 2002 to February 2003, and from January 2004 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2010, the RO increased the disability rating for both knees to 10 percent.  As the increase did not satisfy his appeal in full, the case remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In March 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues have been recharacterized to comport with the evidence of record.
 
In June 2012, the Veteran submitted a claim for service connection for a series of signs and symptoms that he believes to be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptoms illness associated with his service in the Persian Gulf.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Patellafemoral syndrome of the right and left knees is manifest by slight instability and limitation of flexion at most to 90 degrees, even considering painful motion and other factors.

2.  Slight instability of the right and left knee is shown. 

3.  The evidence does not show ankylosis, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for patellafemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for a rating in excess of 10 percent for patellafemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

3.  The criteria for a 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2008 letter satisfied the duty to notify provisions.   This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his bilateral knee disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an October 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in November 2009 and April 2012; the record does not reflect that these examinations are inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.


Right and Left Knee Disabilities

The Veteran seeks ratings in excess of 10 percent for his left and right knee disabilities, as well as separate ratings for instability.  The Veteran's knee disabilities are currently rated under Diagnostic Code 5260 on the basis of limitation of flexion based on painful motion.  

Under Diagnostic Code 5260, the criteria for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criteria for the maximum rating under this Diagnostic Code, 30 percent, is flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides a disability rating on the basis of subluxation or lateral instability.  The criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  The criteria for the maximum rating under this Diagnostic Code, 30 percent, is severe subluxation or lateral instability.  38 C.F.R. § 4.71a.

Separate knee evaluations for limitation of motion and instability under the appropriate diagnostic codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In April 2008, the RO received the Veteran's claim for increased ratings for his left and right knee disabilities.

Private treatment records from August 2008 to March 2012 show that flexion was limited at least to 130 degrees, bilaterally.  These records show no evidence of effusion or instability.

During a November 2009 VA examination, the Veteran described pain, popping, and giving the way.  He reported difficulty standing or walking for long periods of time and difficulty climbing stairs.  Physical examination showed flexion to 140 degrees, bilaterally, with evidence of pain at 130 degrees.  There was palpable popping and crepitus on range of motion testing.  The Veteran experienced increased pain on repetitive testing, but he did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  Instability tests were negative.  

At the August 2011 Travel Board hearing, the Veteran described bilateral knee pain, instability, and limitation of motion.  Specifically, he indicated that he has pain, popping and grinding in his knees.  He also reported that he wears knee braces.

Submitted into evidence are lay statements from the Veteran's supervisor and the Veteran's wife.  The lay statements indicate that his knees are deteriorating and his supervisor has made concessions at work because of the deteriorating condition of the Veteran's knees.

In an April 2012 statement, the Veteran reported that his knee pain interferes with his ability to sleep, walk, and carry things.  He also reported that his knee disabilities interfere with his ability to work, and that he believes that if his current boss did not make concessions for him at work, then he would not be able to do his current job.

Another VA examination was conducted in April 2012 pursuant to the Board's remand.  The Veteran described buckling, instability, and pain.  He reported significant problems bending.  He also reported flare-ups at least four times a week during which he is unable to kneel, squat, walk long distances, or sit for long periods of time pain.  Physical examination showed right knee flexion to 130 degrees, with evidence of pain at 90 degrees, and left knee flexion to 120 degrees, with evidence of pain at 130 degrees.  There was no additional limitation of motion on repetitive testing.  The following factors contributed to the Veteran's functional loss: less movement than normal, pain on movement, and instability of station.  Stability tests revealed 1+ (0 to 5 mm.) of anterior instability in the right knee and 2+ (5 to 10 mm.) in the left knee; 1+ (0 to 5 mm.) of medial-lateral instability in both knees; and posterior instability was normal.  There was no history or evidence, including x-ray, of recurrent patellar subluxation or dislocation.  There was no evidence of any tibial and/or fibular impairment.  As to meniscal (semilunar cartilage) conditions, frequent episodes of "locking" affected the left knee and frequent episodes of joint pain and joint effusion affected both knees.  There was, however, no evidence of meniscal (semilunar cartilage) surgery or meniscal dislocation.  There were no scars (surgical or otherwise) related to his service-connected knee disabilities.  As to occupational impairment, the Veteran reported that he was employed as an automobile technician and that he received special accommodations.  He also reported that he had been unemployed because of his knees until one month earlier.

A VA treatment record shows that the Veteran's knee flexion was limited at least to 90 degrees, bilaterally, with evidence of pain at 90 degrees on August 21, 2012.  VA treatment records are absent any impression or assessment of instability.  All instability tests were consistently negative, ligaments were intact, and there was no evidence of subluxation or dislocation.

During the appeal period, left and right knee flexion was limited at least to 90 degrees.  Accordingly, the criteria for a 20 percent rating for limitation of flexion, the next higher rating available, which requires flexion limited to 30 degrees, have not been met.

With regard to the issue of whether disability ratings in excess of 10 percent are warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet.App. 202 (1995), the Board concludes that the Veteran's current 10 percent disability ratings contemplate his current functional impairment.  

The November 2009 and April 2012 VA examiners noted that the Veteran experienced pain on repetitive testing, but that he did not exhibit any increased fatigue, weakness, lack of endurance, incoordination, or additional limitation of motion on repetitive motion testing.  The Veteran has, however, reported occasional painful flare-ups.  Nonetheless, there is no indication of functional impairment beyond the limitation to range of motion caused by pain, crepitus, and popping that are reflected in the range of motion measurements recorded in the examination reports.  Additionally, the left and right knee disabilities have never manifested by ankylosis, limitation of extension, impairment of the tibia and fibula, or genu recurvatum, to include after repetitive-use.  Given these findings, the Board finds that the Veteran's left and right knee disabilities are not manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher ratings.

The Veteran contends that he is entitled to separate ratings under Diagnostic Code 5257 for lateral instability or subluxation.  During the appeal period, he and his supervisor reported severe instability of the left and right knees.  

The Veteran and his supervisor are competent to describe symptoms of his knee disabilities such as giving way, buckling, or popping.  However, lateral instability and subluxation are complex medical conditions that must be shown by competent medical evidence, such as drawer, Lachman's, or McMurray's testing or x-rays.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Neither the Veteran nor his supervisor have shown that they are qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Thus, they are not competent to diagnose lateral instability or subluxation.  

With the exception of the April 2012 VA examination report, the medical evidence of record shows no evidence of instability.  The April 2012 VA examination report shows only some anterior and medial-lateral instability, while posterior stability is normal.  The Board finds that the entire body of competent medical evidence, which shows some evidence of instability, outweighs the Veteran and his supervisor's reports of severe instability.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that patellafemoral syndrome of the right and left knees is manifest by slight instability.  Accordingly, the criteria for separate 10 ratings for left or right knee instability or subluxation, which require slight recurrent subluxation or lateral instability, have been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has considered other potentially applicable diagnostic codes.  However, as the evidence shows that the Veteran's left and right knee disabilities were not manifested by ankylosis, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum, disability ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, 5261, 5262, or 5263.  

The Veteran's service-connected left and right knee disabilities result in symptoms of pain, instability, limitation of motion, and buckling, which result in impairment of the ability to stand or walk for long periods of time, sleep, and climb stairs.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment of the ability to stand or walk for long periods of time, sleep, and climb stairs.  In short, there is nothing exceptional or unusual about the Veteran's left and right knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In sum, the preponderance of the evidence is against the claims for ratings in excess of 10 percent for patellafemoral syndrome of the left and right knees; there is no doubt to be resolved; and increased ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

A rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

A separate 10 percent rating for instability of the right knee is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate 10 percent rating for instability of the left knee is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


